Title: Joseph C. Cabell to Thomas Jefferson, 11 March [1818]
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


                    
                        Dear Sir,
                        Wills’s Tavern. Fluvanna. 
              11. March
                    
                    I have just arrived here on my way home, having left my wife in the lower country till the roads get better. My plan is to stay at home about a week, and to call on you either in going or coming. When I get to Genl Cocke’s this evening, I shall be informed whether there is any necessity for my calling on my way up; shd there not be, as I have great occasion to see to my domestic concerns, I shall defer my visit to you, till I shall be coming down, a week or ten  days hence. I should be tempted to come on to Monticello this evening, but the roads are horrible, and I am glad to leave the stage, and beg the loan of a horse. I left Richmond yesterday morning. The Executive will appoint the Commissioners on the 18th inst. Probably you will not be nominated in consequence of the considerations stated in your last. Upon that point I consulted some four or five of your intelligent friends; and left the matter in their hands. As for myself, in the event of your not being appointed, I have taken so active a part, that I thought it would be injurious to the cause, for me to be a member: & accordingly to a member of the Executive who spoke of me, I requested not to be put in nomination. I shall be able to say much more to you on this subject, when I have the pleasure to see you. In the interim
                    
                        I remain faithfully yours,
                        Joseph C. Cabell
                    
                 